UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7815


KAZEEM ISHOLA,

                  Petitioner - Appellant,

             v.

ERIC H. HOLDER, JR., Attorney General; MICHAEL CHERTOFF,
Secretary of the Department of Homeland Security; CALVIN
MCCORMICK, U.S. Ice Field Office Director for the Baltimore
Field Office; WARDEN OF IMMIGRATION DETENTION FACILITY,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-01363-PJM)


Submitted:    March 18, 2009                  Decided:   June 9, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kazeem Ishola, Appellant Pro Se. George William Maugans, III,
Special Assistant United States Attorney, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kazeem   Ishola    appeals   the   district     court’s   order

dismissing as moot his 28 U.S.C. § 2241 (2006) petition seeking

release from custody.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Ishola v. Holder, No. 8:08-cv-01363-PJM

(D. Md. Aug. 12, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would    not   aid   the

decisional process.

                                                                   AFFIRMED




                                    2